Citation Nr: 0916987	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for fracture of the left 
ankle with residual instability, postoperative, which is 
currently 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in October 2006.  A transcript of this proceeding 
is associated with the claims file.  This matter was 
previously before the Board in July 2008 and was remanded for 
additional development.  


FINDING OF FACT

The Veteran requires the use of a brace for his left ankle, 
has instability of the left ankle, and has reduced range of 
motion and additional limitation upon repetitive motion of 
the left ankle due to pain.  The left ankle is not ankylosed.


CONCLUSION OF LAW

The criteria for a 40 percent rating for fracture of the left 
ankle with residual instability, postoperative, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5262, 5270 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service treatment records show that in February 1971 the 
Veteran fractured the lateral malleolus of the left ankle and 
sustained torn ligaments.  Surgery was performed in May 1971.  
The Veteran continued to have pain and swelling of the left 
ankle with inability to stand for a prolonged period of time.  
Examination of the left ankle prior to retirement noted 
moderate talar instability and moderate swelling with motion 
of 20 degrees of dorsiflexion and 35 degrees of plantar 
flexion.  Upon separation from service in January 1971 the 
Veteran submitted a claim for service connection for, among 
other things, a left ankle disorder.  By rating decision 
dated in May 1972 the RO granted service connection for 
fracture, left ankle with residual instability, post-
operative and assigned a 30 percent disability rating from 
February 1, 1972, the date after the Veteran's discharge from 
service.  

In July 2005 the Veteran submitted a claim for an increased 
rating for his left ankle disorder.  The Veteran's fracture 
of the left ankle with residual instability is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262.  Under DC 5262, impairment of the 
tibia and fibula, a 30 percent rating is warranted if there 
is marked knee or ankle disability.  A 40 percent rating is 
provided when there is non union of the tibia and fibula, 
with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 
5262.

The Veteran had a VA examination in February 2006.  The 
examiner reviewed the Veteran's claims file and past medical 
records.

The Veteran reported pain, stiffness, and instability in the 
left ankle and knee.  He reported pain on squatting, climbing 
up and down stairs, and when bending his knee, especially on 
long drives.  He also reported that he is unable to jump.  He 
rated flare-ups at a level 8 on a scale of 1 to 10.  
Precipitating factors include cold weather, walking or 
standing longer than 10 minutes, getting up and down from the 
floor, squatting and using the stairs.

The examiner stated that the Veteran did not require a brace, 
had no episodes of dislocation or recurrent subluxation, and 
had no inflammatory arthritis.  He noted that the Veteran's 
occupation involves prolonged standing and that his 
activities of daily living are affected by the pain in the 
knee and the pain and instability of the ankle when standing 
or walking.

The examiner tested the Veteran's left knee and noted flexion 
to 120 degrees.  He stated that the Veteran's knee did not 
catch, grind, or pop and showed normal stability with no 
weakness or effusion.  The Veteran's quadriceps were not 
wasting, but he had subpatellar crepitus and pain with 
inhibition.

The range of motion of the left ankle measured 10 out of 20 
degrees for dorsiflexion, 30 out of 45 degrees for plantar 
flexion, 20 out of 30 degrees for inversion, and 10 out of 20 
degrees for eversion.  The ankle was not painful on motion, 
but showed edema on the medial malleolus.

The examiner noted that the joint function is additionally 
limited by 10 degrees due to pain, stiffness, and lack of 
endurance following repetitive use of the knee and by 5 
degrees on repetitive eversion and plantar flexion of the 
ankle.

The examiner stated that the Veteran had a normal gait and no 
evidence of abnormal weight bearing and no evidence of 
ankylosis.

The Veteran had another VA examination in December 2006.  The 
examiner reviewed the claims file.

The Veteran reported constant, sharp, radiating pain of the 
anterior lateral joint with stiffness, swelling, instability, 
weakness, and giving way.  No other pain was noted at rest.  
Flare-ups rated a 7 or 8 of 10 and occur approximately 2 
times per month in the winter months and last 2 to 3 days.

Alleviating factors include the use of a brace; however, the 
examiner noted that no assistive devices were needed.

The Veteran reported subluxation once per month and the 
examiner stated that the Veteran had antalgic gait favoring 
his left ankle.

Physical evaluation revealed tenderness over the lateral and 
medial malleolus.  Range of motion was 9 of 20 degrees for 
dorsiflexion, 38 or 45 degrees of plantar flexion, 23 of 30 
degrees for inversion, and 12 of 20 degrees for eversion.  
The Veteran had an increase in pain from start to finish with 
all of the range of motion testing.  No additional 
limitations were noted with repetitive movement related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.

Also of record is a transcript of the hearing testimony that 
the Veteran provided to the Decision Review Officer (DRO) in 
October 2006.  The Veteran reported that his ankle pops out 
of place every one to two weeks.  He also reported that he 
wears a sock type brace on and indicated that he was 
prescribed a brace for his ankle that could not be worn with 
shoes.

The Veteran indicated that he was retired.  Prior to 
retirement, the Veteran worked for CASA, Court Appointed 
Special Advocates for children, and prior to that, he owned 
his own business from 1994 to 2005.

In February 2007, the Veteran had a VA examination for his 
spine.  The examiner noted that the Veteran walks with a 
cane, can ambulate less than one block, and that his 
unsteadiness and falls are due to the left ankle disability.

The Veteran had another VA exam in February 2007 for his 
joints.  It was noted that the Veteran uses a left knee brace 
and standard cane for ambulation and wears high top shoes for 
ankle support. 

A VA examination in October 2007 for diabetes mellitus 
indicates that the Veteran walks with a cane, lumbar brace, 
left knee brace, and left ankle brace.  Range of motion 
testing showed dorsiflexion from 0 to 20 degrees, plantar 
flexion from 0 to 45 degrees, inversion from 0 to 20 degrees 
and eversion from 0 to 10 degrees.  The examiner stated that 
the ankle showed normal strength, antalgic gait, pain and 
guarding of movement to all ranges of motion, moderate 
tenderness around the joint and decreased stability.

In a statement dated September 2008, the Veteran stated that 
he has been wearing a knee and ankle brace since April 1994.  
He further stated that the VA clinic prescribed new braces in 
April 2006.

Also of record are VA and private treatment reports dated 
from approximately 1983 to 2007 which primarily reflect 
treatment for disorders other than the left ankle.  

For a 40 percent rating under DC 5262, the evidence must show 
that the Veteran has nonunion of the tibia and fibula with 
loose motion, requiring a brace.  The evidence does not show 
that the Veteran has nonunion of the tibia and fibula.  
However, the evidence shows that the Veteran requires the use 
of an ankle brace, that he has instability of the ankle, and 
that he has reduced range of motion and additional limitation 
upon repetitive motion due to pain.  The Veteran has 
complained of a constant, sharp, radiating pain of the 
anterior lateral joint with stiffness, swelling, instability, 
weakness, and giving way.  The medical evidence supports the 
Veteran's contentions of pain, reduced range of motion, and 
instability, including the use of an ankle brace.  
Accordingly, the Board finds that the criteria for a 40 
percent rating have been substantially met.

The other codes applicable to an ankle disability do not 
provide for a rating greater than 40 percent.  Significantly, 
while DC 5270 provides for a 40 percent rating when there is 
ankylosis of the ankle, the evidence shows that the Veteran's 
ankle is not ankylosed.  38 C.F.R. 4.71a, DC 5270.  The Board 
also finds that no higher evaluations can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate the 
Veteran's service-connected left ankle, consideration of 
other diagnostic codes for evaluating these disabilities is 
not appropriate.  See 38 C.F.R. § 4.20.   

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate levels of functional impairment 
such to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca regarding 
functional impairment attributable to pain.  The Board also 
notes that the 40 percent rating assigned would not be 
possible without consideration of DeLuca.    

Extraschedular Consideration

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  The Board cannot assign an extraschedular 
rating in the first instance, but must specifically 
adjudicate whether to refer a case for such an evaluation 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  The factors 
described in 38 C.F.R. § 3.321(b)(1)
(i.e., marked interference with employment or frequent 
periods of hospitalization) are relevant in determining 
whether extraschedular consideration is reasonably raised.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Neither the Veteran nor his representative has raised the 
issued of an extraschedular rating for his service-connected 
left ankle disorder.  Also, while the record shows that the 
Veteran is currently retired there is nothing to indicate 
that he retired as a result of his service-connected left 
ankle disorder.  Thus, the Board finds that extraschedular 
consideration is not reasonably raised by the record.  Id.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in August 2008 that fully addressed all notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
notified the Veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  In addition, the letter notified the Veteran 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, and provided examples of the types of medical and lay 
evidence that the Veteran may submit that are relevant to 
establishing entitlement to increased compensation

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in February 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
was afforded VA medical examinations.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A 40 percent disability rating for fracture of the left ankle 
with residual instability, postoperative, and no higher, is 
granted.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


